Title: From James Madison to Henry Dearborn, 7 October 1812
From: Madison, James
To: Dearborn, Henry


Dear SirWashington October 7. 1812.
I have recd. your favor of Sepr. 30. I am glad to find that you have succeeded in producing such apprehensions at Montreal as to prevent reinforcements from that quarter to the posts above. It would have been fortunate if you could have derived such Militia & Volunteer aids from Vermont & Eastward of it, as might have substantially have [sic] a like controul on Prevost, and thereby have augmented the regular force ordered to Niagara. Appearances denote a better spirit or rather perhaps a better use of it, in the Eastern Quarter; but it may be too late & too distant to answer immediate purposes; unless indeed the volunteers of Maine, and the Militia or Volunteers of N. H. should be, in sufficient numbers and forwardness, to prevent descents on our maritime frontier, by a show towards Nova Scotia which would excite defensive attention at Halifax. The advance of the season, would I presume render a measure of that sort unavailing at Quebec. Yet there is undubitably the Sensorium, to which projects of alarm may be most succes[s]fully addressed, when not too palpably chimerical. You will receive from the War Office, the last information from Harrison. He has a prospect of doing something towards retrieving the campaign. The promptitude and numbers of the force under his command, will at least save the military character of that part of the nation; will satisfy G. B. that the tendency of defeat is to rouse not depress the American Spirit, & will stamp deep on the Indian mind, the little security they have in British protection. As Harrison seems to be making sure of food for his army, & the measures taken promise seasonable supplies of other necessaries, I see nothing to prevent his reaching Detroit early in this month. And if the great exertions on foot to give him cannon should not fail, it may be hoped, he will not only be in possession of that place, but of Malden also; and proceed towards a still more effectual co-operation with the forces at Niagara. Nor do we despair of his success, should the cannon not reach him in time, if the B. Garrisons be such as are represented & he can carry with him the force he has in view; since he will be able to proceed with a very impressive portion, & leave sufficient investments & precautions behind. The artillery sent from this place had travelled nearly to Pittsburg at a rate which promised a good chance for its reaching Detroit before November, if not by the 20th of this month. As Hull’s army was lost, it is to be regretted that the misfortune did not take place a little earlier; and allow more time, of course, for repairing it, within the present season. This regret is particularly applicable to the great Lakes. What is now doing for the command of them proves what may be done. And the same means would have been used in the 1st instance if the easy conquest of them by land held out to us, had not misled one calculation. The command of the lakes, by a superior force on the water, ought to have been a fundamental point in the national policy, from the moment the peace took place. Whatever may be the future situation of Canada, it ought to be maintained, without regard to expence. We have more means for the purpose & can better afford the expence than G. B. Without the ascendency over those waters, we can never have it over the savages, nor be able to secure such posts as Makinaw. With this ascendency we command the Indians, can controul the companies trading with them; and hold Canada, whilst in Foreign hands, as a hostage for peace & justice.
I dont wonder you are oppressed with labor, as well from the extent of your command rendered necessary by the mutual relations between its objects, As from the deficiency of General Officers; and particularly the difficulty and delay in bringing the Staff Department even into its present state. The effect of these circumstances in burdening you with details, has been severely felt here, in throwing them where they as little belonged. To carry on the War with due advantage; more effectual inducements at least must be put into the hands of recruiting Officers.
The Volunteer system must be essentially improved; the use of the militia secured to the constitutional authority; and an addition made to the Genl officers both of Divisions & Brigades. It will be equally essential, to discriminate better the functions of the several Staff Departments, and to have heads of them in immediate contact with the war department. Experience enforces these truths; and nothing but that will ever sufficiently inculcate them.
We have nothing important from abroad but what is in the Newspapers. Health & success with friendly respects.
J. M.
